Citation Nr: 0030297	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-48 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 (West 1991 & Supp. 2000) for 
residuals of a cerebrovascular accident (CVA) sustained 
during the course of treatment at a VA facility in 1988.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's wife and appellant's brother-in-law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had approximately 21 years and 10 months of 
active military service, including periods from July 1948 to 
July 1957 and from August 1960 until he retired in December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action in which 
the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for residuals of a CVA 
sustained during the course of treatment at a VA facility in 
1988.  A hearing was held at the RO before a hearing officer 
in July 1996.  The case was remanded in February 1999 to 
provide an opportunity for a hearing before the undersigned 
member of the Board, which was conducted on May 18, 2000.  

At both the July 1996 and May 2000 hearings, a claim was 
raised of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C. § 1151 (West 1991 & Supp. 2000) 
for residuals of a right hip fracture.  However, this matter 
has not been adjudicated by the RO. 


FINDING OF FACT

1. The veteran had approximately 21 years and 10 months of 
active military service, including periods from July 1948 to 
July 1957 and from August 1960 until he retired in December 
1965.  

2.  The Board has received information that the veteran died 
during the pendency of this appeal.  




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000). 


ORDER


The appeal is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



